TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00614-CV



                                 S. M. S. and L. A. E., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 18-0007-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellants S. M. S. and L. A. E. filed their notices of appeal on September 3, 2019,

and September 9, 2019, respectively. The appellate record was complete September 23, 2019,

making appellants’ briefs due October 14, 2019. On October 14, 2019, counsel for appellants

filed motions for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order counsel to file appellants’ briefs

no later than November 4, 2019. If the briefs are not filed by that date, counsel may be required

to show cause why they should not be held in contempt of court.
              It is ordered on October 18, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                               2